DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection. Examiner suggests further clarifications on what the device identifier is and more context on how it is used to retrieve data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-14, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larko et al. US 2017/0330196 in view of Spector et al. (US 10,204,337) (“Spector”) further in view of Altaf et al. (US 2018/0225365) (“Altaf”).
Regarding claim 1, Larko teaches a method for automated analysis using machine learning, comprising: receiving, at a server computer from an authorizing entity computer, a request to dispute a past, completed transaction between a user of a user computer and a resource provider ([0023] “After selecting a transaction to dispute from the issuer portal and providing the cardholder dispute data, the cardholder uses the issuer portal to submit the dispute (e.g., by selecting a “submit” option). The issuer portal retrieves transaction data associated with the disputed transaction and generates a dispute message including the transaction data and the cardholder dispute data. The associated transaction data includes, but is not limited to, a primary account number (PAN) associated with a payment card used to initiate the transaction, account profile data for the PAN, a merchant identifier (ID), an acquiring bank identifier, an issuing bank ID, an original transaction amount, a transaction date and time, a merchant location ID, a card product type, a merchant category code, an authorization code, and/or other transaction identifiers that may be used to identify the merchant and/or the disputed transaction.”), wherein the request include a device identifier of the user computer ([0020] “, a cardholder, using an internet-enabled user computing device (such as a mobile phone, smartphone, personal digital assistants (PDA), desktop computer, or laptop computer) accesses a controlled-access issuer portal associated with an issuing bank.” wherein a phone for example would have an associated phone number, i.e. a device identifier. Alternatively, as shown in [0023], any identifier of the user such as primary account number, account profile data, etc. can be considered a device identifier of the user computer since the user );
identifying, by the server computer, credentials used in connection with the past, completed transaction based on the device identifier of the user computer (previous citations [0020] and [0023], an account would have an associated phone number with it (i.e. device identifier));
gathering in real-time, by the server computer from a database accessible by the server computer, additional information about the past, completed transaction based on the credentials, wherein the additional information includes an attribute associated with an item or a service provided in the past, completed transaction ([0023] which again shows the numerous attributes/data from the transaction)
identifying in real-time, by the server computer, the past, completed transaction conducted between the user and the resource provider based on the additional information, wherein the server computer is a third party with respect to the user and the resource provider ([0041] “merchant bank 108 may authorize a third party to perform transaction processing on its behalf. In this case, the point-of-sale terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.””) 
initiating, by the server computer, an online session with the user computer based on the request and the additional information ([0048] “FIG. 3 illustrates the handling of chargebacks and/or pre-chargebacks. Network system 300 includes a cardholder 302, an issuer 304, a payment processor 306, a merchant bank 308, a merchant 310, an issuer portal 314, DA computing device 316, and a merchant portal 318. According to an example embodiment, rather than initiate a chargeback using the procedure described with respect to FIG. 2, a cardholder 302 is able to communicate with merchant 310 using DA computing device 316, as described in FIG. 3.”)
The Larko reference has been addressed above. Larko does not explicitly teach the remaining limitations. Spector however teaches wherein the request include a device identifier of the user computer (col. 3 last ¶ into col. 4 ¶1 “The wallet vault may be in the form of a single or multiple computer processors, e.g. servers, that are maintained by a financial entity. Relatedly, the wallet vault may utilize cloud computing architecture, i.e., the wallet vault of the invention may be “in the cloud.”” and col. 4 last ¶ “As used herein, the term “payment token” or “token” means an identifier that points to a credential in the customer's wallet, such credential being associated with a method of payment (MOP) of choice. Such credential is stored in the wallet vault and is selected by the customer for that particular transaction”)
It is noted that while this limitation was taught by Larko, as shown above, Spector teaches it as well. 
Spector further teaches presenting, by the server computer, the past, completed transaction to the user computer (Spector, col. 14, line 65 thru col. 15, line 1, “The notification portion 115 may generate and push a communication to the customer after a transaction is completed, so as to instill confidence in the customer that the transaction was completed as anticipated by the customer.”); 
receiving, by the server computer, a user input confirming the past, completed transaction as a selected completed transaction (Spector, col. 39, lines 1-7 and FIG. 21, “The request of such information may be integrated with a dispute letter to be filled out and signed by the customer. Other information may be requested and/or provided by the customer depending on the particular situation. In response, as shown in FIG. 21, the customer provides information and the signed dispute letter [example of a user input confirming the past, completed transaction as a selected completed transaction], for example.”); [and]
determining, by the server computer and from a database, a set of attributes including one or more attributes associated with the selected completed transaction and one or more attributes associated with the resource provider (Spector, col. 34, lines 45-50, “the cloud wallet [a database] stores information to map attributes of the transaction [example of one or more attributes associated with the selected completed transaction] to the particular tokens used in effecting the transaction. Then, the tokens are returned to the merchant as shown. In this example, the merchant then also stores details regarding the transaction, including storing the token information [example of one or more attributes associated with the resource provider].” Spector, col. 39, lines 15-18 and 59-67 and col. 40, lines 8-13, FIGS. 21-22, “Upon determining the reason for the dispute and performing other initial processing, the issuer begins to process the dispute, which may include contacting the merchant for more details regarding the dispute. … as reflected in FIG. 22, the sales draft is output from the merchant to Paymentech, and in turn to the payment network, and in turn to the issuer. As a result, the issuer is provided with the sales draft information, such that the issuer may factor in such information in their decisioning regarding the dispute. In this example, the issuer has indeed determined that the dispute is legitimate and, as a result, issues a chargeback to the customer. … Accordingly, Paymentech then issues the chargeback to the merchant using the tokens. Subsequent to outputting such communication to the merchant, Paymentech may also generate and output a communication to the wallet, such that the database of the wallet may be updated appropriately.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larko with that of Spector since by using the techniques of Spector, better ease and efficiency of performing routine transactions is improved. When combined with Larko, one would have better dispute processing between a user and merchant.
Both references do not appear to disclose the method, comprising:
…
identifying, by the server computer, a ruleset applicable to the selected completed transaction at a ruleset database based on at least the set of attributes;
generating, by the server computer using a machine learning algorithm, a first question pertaining to the selected completed transaction based on the set of attributes and the ruleset applicable to the selected completed transaction;
presenting, by the server computer, the first question pertaining to the selected completed transaction to the user computer;
receiving, from the user computer and by the server computer, a first response to the first question;
generating, by the server computer using the machine learning algorithm, a second question based on the set of attributes, the ruleset applicable to the selected completed transaction and the first response;
presenting, by the server computer, the second question pertaining to the selected completed transaction to the user computer;
receiving, from the user computer and by the server computer, a second response to the second question;
storing, by the server computer, the received first response and the received second response in a data storage element, wherein the data storage element is accessible by an authorizing entity computer that issued credentials used in the past, completed transaction between the user and the resource provider.
However, Altaf teaches the method, comprising:
identifying, by the server computer, a ruleset applicable to the selected completed transaction at a ruleset database based on at least the set of attributes (Altaf, P[0062], “Where a plurality of matches of query topics to chat bot topics meet a defined threshold relevance standard (each are likely matches), the configured processor may rank the matches as a function of strength of matching likelihood and choose a query topic [example of a ruleset applicable to the selected transaction] - chat bot topic match having the highest likelihood to invoke in dialog with the user at 110. Some embodiments may rank or weight said query topic chat bot topic matches by value of the chat bot topic to the service provider [based on at least the set of attributes], for example choosing a chat bot topic focused on selling a higher value product over another, or weighting a higher value chat bot topic to increase its likelihood of match value to meet the threshold when it is within a specified tolerance value (for example, adding 10% to its value, so that a 40% likelihood, otherwise determined to be ‘unlikely’ when compared to a 50% likelihood threshold, meets said threshold.” Altaf, P[0047], “The computer system/server 12 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.” Further, Spector teaches that the selected transaction is completed.); 
generating in real-time, by the server computer using a machine learning algorithm, a first question pertaining to the selected completed transaction based on the set of attributes and the ruleset applicable to the selected completed transaction (Altaf, P[0056], “if an identified query topic [pertaining to the selected transaction based on the set of attributes] meets the threshold relevancy at 104 [the ruleset applicable to the selected transaction], then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions [including a first question] related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question.” Altaf, P[0058], “aspects of the present invention combining NLP [natural language processing] searching and chat bot dialog mechanisms into a unified system that autonomously launches chat bots as a function of comparing query content to relevancy thresholds, providing a distinct experience where the end user can search using natural language and also have a virtual assistant, in some aspect based on such searches or results therefrom, can proactively initiate a dialog with the end user.” Further, Spector teaches that the selected transaction is completed.); 
presenting, by the server computer, the first question pertaining to the selected completed transaction to the user computer (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions [including a first question] related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question.” Altaf, P[0054], “the targeted chat bot comprises a plurality of questions that are provided in a dialog window to the user (via a graphical user interface (GUI)).” Further, Spector teaches that the selected transaction is completed.); 
receiving, from the user computer and by the server computer, a first response to the first question (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question [including a first response to the first question].”); 
generating, by the server computer using the machine learning algorithm, a second question based on the set of attributes, the ruleset applicable to the selected completed transaction and the first response (Altaf, P[0056], “if an identified query topic [based on the set of attributes and the ruleset applicable to the selected transaction] meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions related to each other in a dialog structure, wherein subsequent questions [including a second question] are selected as a function of answer inputs from the user to a previous question [based on the first response].” Altaf, P[0058], “aspects of the present invention combining NLP [natural language processing] searching and chat bot dialog mechanisms into a unified system that autonomously launches chat bots as a function of comparing query content to relevancy thresholds, providing a distinct experience where the end user can search using natural language and also have a virtual assistant, in some aspect based on such searches or results therefrom, can proactively initiate a dialog with the end user.” Further, Spector teaches that the selected transaction is completed.); 
presenting, by the server computer, the second question pertaining to the selected completed transaction to the user computer (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions related to each other in a dialog structure, wherein subsequent questions [including the second question] are selected as a function of answer inputs from the user to a previous question.” Altaf, P[0054], “the targeted chat bot comprises a plurality of questions that are provided in a dialog window to the user (via a graphical user interface (GUI)).” Further, Spector teaches that the selected transaction is completed.); 
receiving, from the user computer and by the server computer, a second response to the second question (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs [including a second response to the second question] to each of a series of questions related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question.”); and 
storing, by the server computer, the received first response and the received second response in a data storage element (Altaf, FIG. 4 and P[0056], “the configured processor iteratively engages the user in a dialog at 112-114 that is driven by the question and answer structure of the dialog system, and which may then optimally lead to a selection by the user of products presented by the targeted chat bot.” Altaf, P[0047], “The computer system/server 12 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.”), 
wherein the data storage element is accessible by an authorizing entity computer that issued credentials used in the past, completed transaction between the user and the resource provider (Altaf, P[0023], “On-demand self-service: a cloud consumer [through an authorizing entity computer] can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service’s provider.” Altaf, P[0042], “Security provides identity verification [issued credentials] for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators.” Altaf, P[0043], “Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include … transaction processing 95 [past interaction between the user and the resource provider].” Further, Spector teaches that the selected transaction is completed.).
Larko, Spector and Altaf are directed to automated systems in electronic commerce applications. Spector discloses communicating with the user based on observed events (Spector, col. 14, lines 24-58) but does not disclose the use of a machine learning algorithm. While Larko discloses machine learning, Altaf discloses use of a machine learning algorithm in communicating with users. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispute processing in Larko and Spector to include generating questions for the user using a machine learning algorithm and recording responses in storage, as disclosed in Altaf. In doing so, “aspects of the present invention combining NLP [natural language processing] searching and chat bot dialog mechanisms into a unified system that autonomously launches chat bots as a function of comparing query content to relevancy thresholds, providing a distinct experience where the end user can search using natural language and also have a virtual assistant, in some aspect based on such searches or results therefrom, can proactively initiate a dialog with the end user” (Altaf, P[0058]).

Regarding claim 2, Larko in view of Spector and Altaf teaches the method of claim 1.
Altaf further teaches the method, wherein the data storage element is accessible by the authorizing entity computer via an online resolution analysis system (Altaf, P[0023], “On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service’s provider.” Altaf, P[0042], “Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment [online resolution analysis system] for consumers and system administrators.” Altaf, P[0052], “Computer system/server 12 may also communicate with… one or more devices that enable a user to interact with computer system/server 12.”).

Regarding claim 3, Larko in view of Spector and Altaf teaches the method of claim 1.
Larko further teaches the method, wherein the credentials used in connection with the past, completed transaction based on the device identifier of the user computer are received via an application associated with the resource provider executing on the user computer ([0048] “According to an example embodiment, rather than initiate a chargeback using the procedure described with respect to FIG. 2, a cardholder 302 is able to communicate with merchant 310 using DA computing device 316, as described in FIG. 3. A network 340 is part of a chargeback system that may be similar to the chargeback system 200 described with respect to FIG. 2. Network 360 is a pre-chargeback network that may be used to resolve transaction disputes designated as pre-chargebacks. Network 340 and network 360 are two separate communication networks that are configured to run independently of one another.”)
Regarding claim 4, Larko in view of Spector and Altaf teaches the method of claim 1.
Spector further teaches the method, wherein the one or more attributes associated with the selected completed transaction and the one or more attributes associated with the resource provider are determined automatically by the server computer by receiving only an identifier associated with the user computer (Spector, col. 9, lines 25-29, “it is appreciated that the tracking portion 111 may track a wide variety of attributes of a transaction. The tracking portion may of course track transaction amount, transaction date, the merchant, and other basic transaction attributes.” Spector, col. 10, lines 7-40, “the processing portion 110’ may monitor incoming transactions and perform the association between a token in such incoming transaction data with the particular real credentials of the customer’s account. … rules might be based on what device is utilized to effect the transaction. … the tracking portion 111 keeps track of tokens and merchant transaction reference numbers (used to track transactions) that are input from the interim PPE 120.”).  

Regarding claim 6, Larko in view of Spector and Altaf teaches the method of claim 1.
Altaf further teaches the method, wherein the first question and the second question are part of an interview script that is automatically created (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog [an interview script that is automatically created] associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions [including first and second questions] related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question.”)
using data from a processing network that operates as a switch (Altaf, P[0014], “The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers.”).

Regarding claim 7, Larko in view of Spector and Altaf teaches the method of claim 1.
Altaf further teaches the method, further comprising providing, by the server computer and to the user computer, one or more options for answering the first and second questions (Altaf, P[0056], “if an identified query topic meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions [including first and second questions] related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question, until at 114 no more unasked questions remain unsatisfied by user answers or inputs, the user selects suggested products presented in the dialog display in association with the dialog questions [one or more options for answering the first and second questions], or the user otherwise ends the dialog (for example, closing a window presenting the series of dialog questions), and the process ends at 116. Thus, the configured processor iteratively engages the user in a dialog at 112-114 that is driven by the question and answer structure of the dialog system, and which may then optimally lead to a selection by the user of products presented by the targeted chat bot.”).

Regarding claim 8, Larko in view of Spector and Altaf teaches the method of claim 1.
Altaf further teaches the method, wherein the one or more options are based at least in part on the first response, the second response, the one or more attributes associated with the selected completed transaction, or the one or more attributes associated with the resource provider (Altaf, P[0056], “if an identified query topic [example of the one or more attributes associated with the selected transaction] meets the threshold relevancy at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question [based at least in part on the first and second responses], until at 114 no more unasked questions remain unsatisfied by user answers or inputs, the user selects suggested products [example of the one or more attributes associated with the resource provider] presented in the dialog display in association with the dialog questions [the one or more options], or the user otherwise ends the dialog (for example, closing a window presenting the series of dialog questions), and the process ends at 116. Thus, the configured processor iteratively engages the user in a dialog at 112-114 that is driven by the question and answer structure of the dialog system, and which may then optimally lead to a selection by the user of products presented by the targeted chat bot.” Further, Spector teaches that the selected transaction is completed.).

Regarding claim 9 Larko in view of Spector and Altaf teaches the method of claim 1.
Altaf further teaches the method, wherein the one or more options are based at least in part on the ruleset applied to the selected completed transaction (Altaf, P[0056], “if an identified query topic meets the threshold relevancy [based at least in part on the ruleset applied] at 104, then at 110 the configured processor invokes the targeted chat bot dialog associated with the threshold relevancy and thereby functions as a virtual assistant system: at 112 prompting the user with further answer inputs to each of a series of questions related to each other in a dialog structure, wherein subsequent questions are selected as a function of answer inputs from the user to a previous question, until at 114 no more unasked questions remain unsatisfied by user answers or inputs, the user selects suggested products presented in the dialog display in association with the dialog questions [the one or more options], or the user otherwise ends the dialog (for example, closing a window presenting the series of dialog questions), and the process ends at 116. Thus, the configured processor iteratively engages the user in a dialog at 112-114 that is driven by the question and answer structure of the dialog system, and which may then optimally lead to a selection by the user of products presented by the targeted chat bot.” Further, Spector teaches that the selected transaction is completed.).

Regarding claims 11-14 and 16-19, claims 11-14 and 16-19 are directed to a server computer comprising a processor and a non-transitory computer readable medium, the non-transitory computer readable medium comprising computer executable code for executing the method recited in claims 1-4 and 6-9, respectively. Therefore the rejections made to claims 1-4 and 6-9 are applied to claims 11-14 and 16-19.
In addition, Spector teaches, “As described above, the invention may illustratively be embodied in the form of a processing machine, including a computer or computer system, for example, that includes at least one memory. It is to be appreciated that the set of instructions, i.e., the software for example, that enables the computer operating system to perform the operations described above may be contained on any of a wide variety of media or medium, as desired” (Spector, col. 57, lines 33-40).

Regarding claim 21, Larko in view of Spector and Altaf teaches the method of claim 1.
Spector further teaches the method, wherein the one or more attributes associated with the resource provider includes prior transaction history of the resource provider (Spector, col. 10, lines 34-58, “tracking portion 111 tracks the real credentials that are associated with each input token. Information associated with such processing, in addition to tracking what token was associated with which real credentials and associated merchant transaction reference number information, might include date information, time information, amount information, merchant information, physical store information and/or any other particulars of the transaction, for example. … Further, the tracking portion 111 may perform various mapping of information. In particular, for example, upon a particular transaction coming into the wallet vault 110, the tracking portion 111 maps that particular transaction to the account in the wallet vault to which it is associated, and maintains a history of that mapping.”).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larko et al. US 2017/0330196  in view of Spector further in view of Altaf and Karov et al. (US 2018/0107652) (“Karov”).
Regarding claim 5, Larko in view of Spector Altaf teaches the method of claim 1.
Altaf further teaches the method, wherein the first question and the second question are part of an interview script that is automatically created using the machine learning algorithm (Altaf, P[0058], “aspects of the present invention combining NLP [natural language processing] searching and chat bot dialog mechanisms into a unified system that autonomously launches chat bots as a function of comparing query content to relevancy thresholds, providing a distinct experience where the end user can search using natural language and also have a virtual assistant, in some aspect based on such searches or results therefrom, can proactively initiate a dialog with the end user.”) ….
Larko, Spector and Altaf are silent in teaching … the machine learning algorithm including a neural network or a K-means algorithm.
However, Karov teaches the machine learning algorithm including a neural network or a K-means algorithm (Karov, P[0048], “the computing device 102 may employ k-means clustering or any other unsupervised clustering algorithm. In block 606, the computing device 102 assigns a user intent and one or more slots to each cluster of sample requests.” Karov, P[0052], “The computing device 102 may use any speech recognition engine or other technique for speech recognition including, for example, weighted finite state transducers or neural networks.”).
The combination of Larko and Spector and Altaf and the disclosure of Karov are directed to natural language processing for use in virtual assistants. The combination teaches the use of natural language processing but is inexplicit in teaching a neural networks or the K-means algorithm. Karov discloses use of a neural network and the K-means algorithm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the natural language processing in the combination to include a neural network or a K-means algorithm, as disclosed in Karov, to yield predictable results of performing natural language processing. Further, doing so provides the advantage of classifying user intent (Karov, P[0048]) and allowing speech to text conversion (Karov, P[0052]).

Regarding claim 15, claim 15 is directed to a server computer comprising a processor and a non-transitory computer readable medium, the non-transitory computer readable medium comprising computer executable code for executing the method recited in claim 15. Therefore the rejection made to claim 5 is applied to claim 15.
In addition, Spector teaches, “As described above, the invention may illustratively be embodied in the form of a processing machine, including a computer or computer system, for example, that includes at least one memory. It is to be appreciated that the set of instructions, i.e., the software for example, that enables the computer operating system to perform the operations described above may be contained on any of a wide variety of media or medium, as desired” (Spector, col. 57, lines 33-40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124